Citation Nr: 9905567	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-05 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
bilateral hearing loss with his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  To establish service connection, the veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).  Service connection may be 
presumed for certain diseases, including sensorineural 
hearing loss, which manifest to a compensable degree within 
one year of service.  38 C.F.R. §§ 3.307, 3.309 (1998).  
Furthermore, in establishing service connection for combat 
veterans, notwithstanding the absence of a record of an in-
service injury, lay or other evidence may be acceptable as 
sufficient proof of service connection of a disease or injury 
if such evidence is consistent with the circumstances, 
conditions, or hardships of service.  38 U.S.C.A. § 1154(b) 
(West 1991).

The veteran claims that his present hearing loss is due to 
exposure in service to rifle and machine gun fire, including 
eleven months of combat in Korea, without ear protection.  
The veteran's service medical records are completely negative 
for any indications of or treatment for hearing loss.  The 
discharge examination of February 1954 clinically evaluated 
the veteran's ears as being normal and the whispered voice 
test elicited a score of 15/15 for each ear.  The veteran's 
DD 214 (Report of Separation) does disclose that the 
veteran's decorations include the Korean Service Medal with 
three Bronze Service Stars.

According to private medical records, a hearing test 
administered in September 1975 revealed left ear hearing 
loss.  A February 1977 audiogram also revealed abnormal 
hearing loss in the left ear.  An audiogram performed in 
September 1985 revealed hearing loss in both ears.  The 
average puretone thresholds were measured to be 58 decibels 
for the left ear and 36 decibels for the right ear.  These 
private records, dated from September 1975 to September 1985, 
do not discuss the etiology of the veteran's hearing loss.

VA outpatient records from June to September 1997 diagnose 
the veteran with asymmetric hearing loss.  These records do 
not relate the veteran's hearing loss to service.

In conclusion, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's exposure to weapons firing or any incident of 
active service and his present bilateral hearing loss.  Based 
upon the evidence of record, the veteran was not diagnosed 
with hearing loss until more than twenty years after service.  
This hearing loss does constitute a disability for VA 
purposes in accordance with the provisions of 38 C.F.R. 
§ 3.385 (1998).  Moreover, the Board acknowledges the 
veteran's contentions and accepts his statements regarding 
noise exposure in combat as credible.  However, the record is 
negative for any clinical attribution of the veteran's 
present hearing loss to service, as is necessary for a well-
grounded claim.  The Board cannot rely solely on the 
veteran's own statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Furthermore,  the veteran's hearing loss, even 
were it found to be sensorineural, did not manifest within 
one year of service, and so affords no basis for a grant of 
presumptive service connection.  See 38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  Therefore, as 
no competent medical evidence of a nexus between the current 
disability and the veteran's period of active service has 
been submitted, the veteran's claim must be denied as not 
well grounded.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the veteran's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this claim to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

